IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20164
                        Conference Calendar
                         __________________


LAWRENCE R. ALBERTI ET AL.,

                                     Plaintiffs,

versus

JOHNNY KLEVENHAGEN, Sheriff,

                                     Defendant,

and

KENNETH M. BANKS,

                                      Movant-Appellant,

versus

JAMES T. OITZINGER,

                                      Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-72-1094
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Kenneth M. Banks's motion to proceed in forma pauperis on

appeal from the district court's order denying his petition for


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20164
                                 -2-

writ of mandamus is DENIED.    The appeal is frivolous, and it is

DISMISSED.    See 5th Cir. R. 42.2.

       Banks was previously warned that filing future frivolous

matters in this court would result in disciplinary sanctions.

See In re Banks, 94-00284 (5th Cir. Mar. 6, 1995).    Accordingly,

Banks is BARRED from filing any pro se, in forma pauperis, civil

appeal in this court, or any pro se, in forma pauperis, initial

civil pleading in any court which is subject to this court's

jurisdiction, without the advance written permission of a judge

of the forum court; the clerk of this court and the clerks of all

federal district courts in this Circuit are directed to return to

Banks, unfiled, any attempted submission inconsistent with this

bar.

       APPEAL DISMISSED; SANCTIONS IMPOSED.